Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-24, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 5,098,275 A, hereinafter Kasai) in view of Bacher et al. (US 2008/0290537 A1, hereinafter Bacher), Bortone et al. (US 2004/0206246 A1, hereinafter Bortone), and Caretta et al. (US 2005/0087906 A1, hereinafter Caretta).
Regarding Claims 16-24, and 30-33, Kasai teaches an extrusion process that changes from one color to another without interruption (“raw resin material … always maintained at a constant height” per Column 7 Line 54 – Column 8 Line 65) by using shutters to selectively supply one color or another of free-flowing resin material to produce injection-molded parts, the process including preparing for the next order by preparing and loading predetermined amounts of resin for dosing during production of the current order, then switching to the second production order when the first is complete (this is the only way to make the process as disclosed by Kasai).
However, while Kasai uses stacked shut-off shutters that operate slightly differently than claimed, Bacher teaches, in analogous art pertaining to extrusion, in Figure 2 an alternate arrangement to achieve the effect of alternating extrudable material, with first and second downpipes both feeding to a common destination, wherein per [0013] shut-off gates 73 alternate being open and closed to continually feed material, including using controls (i.e. limit switches) to open one gate when the other closes, thereby maintaining the claimed effects of an uninterrupted supply with immediate order switching.
Therefore, it would have been obvious to a person having ordinary skill prior to the invention’s filing to use Bacher’s alternative alternating feed method in Kasai to change the color being fed.

However, while this combination is silent on using a group of dosing stations to supply a first component and at least one associated minor component to control the color of each production order, Bortone, in analogous art pertaining to extrusion, teaches in Figure 2 using a group of dosing stations including components that can be considered “minor” to create desired colors.
Therefore, it would have been obvious to install as many groups of dosing stations to as many groups of downpipes as desired to create desired colors, since duplicating parts to achieve known results held to be within ordinary skill in the art and could thus be applied to color-change.
However, while this combination is silent on using differing numbers of dosing stations in two different groups of dosing stations, Caretta, in analogous art pertaining to extrusion, shows in Figure 1 and per [0088] that dosing stations for minor ingredients are known to be grouped together in different numbers such as five stations in grouping 7 and two stations in grouping 9.
Therefore, it would have been obvious to apply such a known concept from Caretta to the previous combination as including differing numbers of dosing stations in multiple groups would be a simple substitution of one predictable type of dosing station setup for another.


Response to Arguments
Applicant’s arguments with respect to the pending claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743